Exhibit 10.2

 

Execution Copy

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of April [  ], 2008 (the “Effective Date”), by and between
MacroChem Corporation, Inc., a Delaware corporation (the “Company”), and David
P. Luci, an individual who resides at 270 Benedict Road, Staten Island, New York
10304 (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company is engaged in the business of acquiring and developing
small molecule pharmaceuticals for oncology indications (the “Business”); and

 

WHEREAS, the Company and Executive entered into that certain employment
agreement, dated December 6, 2007 (the “Original Agreement”), pursuant to which
the Company engaged Executive to serve as the Company’s General Counsel & Vice
President, Corporate Development; and

 

WHEREAS, the Company promoted Executive on March 19, 2008 to serve in the
additional capacity as the Company’s Chief Financial Officer, and Executive
agreed to serve in such capacity and has since served in said capacity; and

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to be employed by the Company, in several new capacities, in
each case, on the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and of the respective
covenants and agreements herein set forth, the Company and the Executive agree
as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY WILL EMPLOY
THE EXECUTIVE, AND THE EXECUTIVE WILL SERVE AS THE PRESIDENT & CHIEF BUSINESS
OFFICER OF THE COMPANY.  THE EXECUTIVE WILL ALSO BE A MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”) SO LONG AS HE IS EMPLOYED IN THIS
CAPACITY OR ANY OTHER CAPACITY AND EXECUTIVE WILL REPORT DIRECTLY TO THE BOARD. 
THE EXECUTIVE WILL BE RESPONSIBLE FOR AND PERFORM SUCH SERVICES CUSTOMARY TO
THESE OFFICES (E.G. SERVICES TRADITIONALLY PERFORMED BY A CHIEF OPERATING
OFFICER AND CHIEF FINANCIAL OFFICER AND GENERAL COUNSEL), AND SUCH OTHER DUTIES
AND SERVICES AS SHALL FROM TIME TO TIME BE REASONABLY ASSIGNED TO HIM BY THE
BOARD, CONSISTENT WITH SUCH POSITIONS AND THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, PRIMARY RESPONSIBILITY FOR DAY-TO-DAY OPERATING ACTIVITIES AS WELL
AS PRIMARY RESPONSIBILITY FOR THE COMPANY’S FINANCE, ACCOUNTING AND LEGAL
MATTERS.  IT IS UNDERSTOOD THAT EXECUTIVE MAY PARTICIPATE ON UP TO THREE BOARDS
OF DIRECTORS OR ADVISORY BOARDS OF OTHER COMPANIES AND OTHERWISE PARTICIPATE IN
PERSONAL INVESTMENTS, TO THE EXTENT SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE
WITH THE PERFORMANCE OF HIS DUTIES WITH THE COMPANY AND TO THE EXTENT THAT THE
EXECUTIVE HAS THE PRIOR APPROVAL OF THE BOARD TO PARTICIPATE IN ANY SUCH
ACTIVITY.  THE EXECUTIVE WILL PERFORM HIS DUTIES HEREUNDER FAITHFULLY AND TO THE
BEST OF HIS ABILITIES AND IN FURTHERANCE OF THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES, AND WILL DEVOTE HIS TIME AND ENERGIES TO THE BUSINESS AND AFFAIRS
OF THE COMPANY AND ITS SUBSIDIARIES.


 

--------------------------------------------------------------------------------



 


2.                                       TERM.  THE EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL BE “AT WILL” AND IS TERMINABLE AT ANY TIME BY EITHER PARTY,
SUBJECT TO THE PROVISIONS OF SECTIONS 4, 5 AND 6 HEREOF.


 


3.                                       COMPENSATION AND OTHER RELATED MATTERS.


 


(A)                                  SALARY.  AS COMPENSATION FOR SERVICES
RENDERED UNDER THIS AGREEMENT, THE EXECUTIVE SHALL RECEIVE AN ANNUAL SALARY OF
NOT LESS THAN $250,000 (AS MAY BE INCREASED PURSUANT TO THE IMMEDIATELY
SUCCEEDING SENTENCE, THE “BASE SALARY”), WHICH SALARY SHALL BE PAID IN
ACCORDANCE WITH THE COMPANY’S THEN PREVAILING PAYROLL PRACTICES.  THE
EXECUTIVE’S ANNUAL SALARY IS ELIGIBLE FOR INCREASE ANNUALLY IN ACCORDANCE WITH
THE COMPANY’S COMPENSATION PRACTICES AND INCREASES WILL BE EVALUATED AT THE
DISCRETION OF THE COMPENSATION COMMITTEE OF THE BOARD.


 


(B)                                 BONUS.  DURING THE TERM OF THIS AGREEMENT,
AND AT THE SOLE DISCRETION OF THE COMPENSATION COMMITTEE OF THE BOARD, THE
EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL BONUS UP TO FIFTY PERCENT (50%)
OF THE EXECUTIVE’S ANNUAL SALARY AT THE CONCLUSION OF EACH FISCAL YEAR BASED ON
THE EXECUTIVE AND THE COMPANY SUCCESSFULLY ACHIEVING TARGETED ANNUAL PERFORMANCE
OBJECTIVES (THE “ANNUAL BONUS” AND, TOGETHER WITH THE ANNUAL SALARY, THE “ANNUAL
COMPENSATION”).  TO RECEIVE SUCH ANNUAL BONUS, THE EXECUTIVE MUST STILL BE
EMPLOYED WITH THE COMPANY AS OF DECEMBER 31 OF THE YEAR FOR WHICH THE ANNUAL
BONUS IS PAYABLE AND NOT BE IN BREACH OF THIS AGREEMENT.  IN ADDITION, THE
PARTIES AGREE THAT EXECUTIVE SHALL BE ENTITLED TO A ONE-TIME BONUS IN THE AMOUNT
OF SEVENTY-FIVE THOUSAND DOLLARS ($75,000) IN THE EVENT THE COMPANY CONSUMMATES
AN EQUITY FINANCING OF $5 MILLION OR MORE IN GROSS PROCEEDS DURING THE TERM OF
THIS AGREEMENT; PROVIDED, HOWEVER, THE PARTIES ACKNOWLEDGE AND AGREE SUCH
PAYMENT SHALL BE A ONE-TIME PAYMENT ONLY WHICH SHALL BE DUE PROMPTLY UPON
CONSUMMATION OF THE FIRST EQUITY FINANCING SO CONSUMMATED AND SUCH ONE-TIME
BONUS SHALL BE PRORATED FOR ANY PORTION OF SUCH EQUITY FINANCING WHICH IS
CONSUMMATED (FOR EXAMPLE, IF THE COMPANY CONSUMMATES AN EQUITY FINANCING IN THE
AMOUNT OF $3 MILLION IN GROSS PROCEEDS SUCH BONUS SHALL BE EQUAL TO $45,000).


 


(C)                                  EQUITY COMPENSATION.  IN ADDITION TO THE
OPTION GRANT IN THE ORIGINAL AGREEMENT, AS OF THE EFFECTIVE DATE, THE EXECUTIVE
SHALL BE GRANTED STOCK OPTIONS PURSUANT TO THE TERMS AND CONDITIONS OF A STOCK
OPTION AWARD AGREEMENT IN THE FORM APPROVED BY THE COMPANY’S BOARD AS OF THE
DATE HEREOF AND SUBJECT TO AMENDMENT AS SET FORTH THEREIN.  THESE OPTIONS WILL
BE ISSUED FROM A VALID STOCK OPTION PLAN APPROVED BY THE STOCKHOLDERS AND
REGISTERED UNDER AN S-8 WITHIN EIGHTEEN MONTHS FROM THE DATE HEREOF (THE “GRANT
DATE”).  THE STOCK OPTION SHALL BE FOR THE PURCHASE OF 2,290,000 SHARES OF THE
COMPANY’S COMMON STOCK, NO PAR VALUE (THE “COMMON STOCK”) AT A PRICE PER SHARE
EQUAL TO THE CLOSING PRICE ON THE OTC BB ON THE GRANT DATE.  OF THE STOCK
OPTIONS TO PURCHASE 2,290,000 SHARES OF THE COMPANY’S COMMON STOCK, STOCK
OPTIONS TO PURCHASE 572,500 SHARES OF COMMON STOCK SHALL VEST IMMEDIATELY UPON
EXECUTION OF THIS AGREEMENT, AND STOCK OPTIONS TO PURCHASE 143,124 SHARES OF
COMMON STOCK SHALL VEST AND BECOME EXERCISABLE EVERY 90 DAYS FOLLOWING THE
EFFECTIVE DATE FOR THE NEXT THREE YEARS FROM THE EFFECTIVE DATE AND AS FULLY
DEFINED IN THE STOCK OPTION AWARD AGREEMENT; PROVIDED THAT EXECUTIVE IS EMPLOYED
BY THE COMPANY ON SUCH VESTING DATE.


 


(D)                                 OTHER BENEFITS.  THE FRINGE BENEFITS,
PERQUISITES AND OTHER BENEFITS OF EMPLOYMENT TO BE PROVIDED TO THE EXECUTIVE
SHALL BE EQUIVALENT TO SUCH BENEFITS AND

 

2

--------------------------------------------------------------------------------


 


PERQUISITES AS ARE PROVIDED TO OTHER EMPLOYEES OF THE COMPANY, AS THOSE BENEFITS
ARE AMENDED FROM TIME TO TIME.  IN ADDITION, THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN ANY OTHER EXECUTIVE COMPENSATION OR EMPLOYEE BONUS PLANS
IMPLEMENTED BY THE COMPANY ON SUCH TERMS AND CONDITIONS AS SHALL HAVE BEEN
DETERMINED BY THE BOARD OR THE COMPENSATION COMMITTEE THEREOF.  PARTICIPATION IN
ANY SUCH BENEFIT PROGRAMS SHALL BE SUBJECT TO ANY APPLICABLE PROBATIONARY OR
SIMILAR PERIODS.


 


(E)                                  EXPENSES.  THE EXECUTIVE WILL BE REIMBURSED
FOR ALL REASONABLE OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY HIM IN THE
FURTHERANCE OF HIS DUTIES UNDER THIS AGREEMENT AND CONSISTENT WITH THE COMPANY’S
POLICIES CONCERNING THE REIMBURSEMENT OF SUCH EXPENSES.  SUCH EXPENSES SHALL BE
REIMBURSED UPON SUBMISSION TO THE COMPANY OF INVOICES CONTAINING ORIGINAL
RECEIPTS FOR ALL SUCH EXPENDITURES AND UPON REVIEW BY THE COMPANY OF THE
REASONABLE NATURE OF SUCH EXPENDITURES.


 


4.                                       TERMINATION.


 

All termination provisions require a 60 day written notice.

 


(A)                                  DISABILITY.  IF, AS A RESULT OF THE
INCAPACITY OF THE EXECUTIVE DUE TO PHYSICAL OR MENTAL ILLNESS, THE EXECUTIVE IS
UNABLE TO PERFORM THE DUTIES OF HIS OR HER POSITION OF EMPLOYMENT OR ANY
SUBSTANTIALLY SIMILAR POSITION OF EMPLOYMENT BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN SIX
MONTHS, THE EXECUTIVE WILL BE DEEMED TO HAVE A DISABILITY.  THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR DISABILITY UPON WRITTEN NOTICE TO THE
EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE, AND SUCH TERMINATION SHALL
NOT CONSTITUTE TERMINATION WITHOUT CAUSE (AS DEFINED BELOW) FOR PURPOSES OF THIS
AGREEMENT.


 


(B)                                 DEATH.  THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE IMMEDIATELY UPON THE DEATH OF THE EXECUTIVE.


 


(C)                                  TERMINATION WITH CAUSE.  THE COMPANY SHALL
BE ENTITLED TO TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR CAUSE.  “CAUSE” SHALL
MEAN (I) THE WILLFUL AND CONTINUED FAILURE BY THE EXECUTIVE TO PERFORM
SUBSTANTIALLY HIS DUTIES HEREUNDER, OTHER THAN BY REASONS OF DISABILITY, AFTER
DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE COMPANY THAT IDENTIFIES
THE MANNER IN WHICH THE COMPANY BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY
PERFORMED HIS DUTIES; (II) THE EXECUTIVE WILL HAVE BEEN INDICTED BY ANY FEDERAL,
STATE OR LOCAL AUTHORITY IN ANY JURISDICTION FOR, OR WILL HAVE PLEADED GUILTY OR
NOLO CONTENDERE TO, AN ACT CONSTITUTING A FELONY, (III) THE EXECUTIVE WILL HAVE
HABITUALLY ABUSED ANY CONTROLLED SUBSTANCE (SUCH AS NARCOTICS OR ALCOHOL), OR
(IV) THE EXECUTIVE WILL HAVE (A) ENGAGED IN ACTS OF FRAUD, MATERIAL DISHONESTY
OR GROSS MISCONDUCT IN CONNECTION WITH THE BUSINESS OF THE COMPANY, OR
(B) COMMITTED A MATERIAL BREACH OF THIS AGREEMENT WHICH SHALL REMAIN UNCURED FOR
A PERIOD OF AT LEAST THIRTY (30) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE
THEREOF WHICH SETS FORTH IN REASONABLE DETAIL THE BASIS FOR SUCH CLAIM OF
MATERIAL BREACH.

 

3

--------------------------------------------------------------------------------


 


(D)                                 TERMINATION WITHOUT CAUSE.  THE COMPANY
SHALL, IN ITS SOLE DISCRETION, HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE AT ANY TIME.


 


(E)                                  RESIGNATION FOR GOOD REASON.  THE EXECUTIVE
SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT FOR “GOOD REASON,” WHICH SHALL
MEAN A RESIGNATION OF HIS EMPLOYMENT AND HIS SEPARATION FROM SERVICE (AS DEFINED
FOR PURPOSES OF §409A OF THE INTERNAL REVENUE CODE) WITHIN LESS THAN ONE YEAR
FOLLOWING THE INITIAL EXISTENCE OF ONE OR MORE OF THE FOLLOWING CONDITIONS
ARISING WITHOUT HIS CONSENT:


 

(i) any material reduction in his Base Salary under Section 3(a), above;

 

(ii) any other material breach by the Company of any of its obligations to the
Executive under this Agreement; or

 

(iii) any relocation of the Executive’s primary place of employment more than 50
miles from Manhattan;

 

(iv) any failure of the Company to have any successor to all or substantially
all of the business and properties of the Company assume all of the liabilities
and obligations of the Company under this Agreement (and any stock option or
restricted stock agreement referred to herein, under such awards as have fully
vested);

 

provided, in each case, that a prior written notice specifying the reasons
within ninety (90) after the initial existence of the condition and an
opportunity to cure such condition (if curable) shall be afforded the Company,
and that “Good Reason” shall exist only if the Company shall fail to cure such
condition within 31 days after its receipt of such prior written notice.

 


(F)                                    RESIGNATION WITHOUT GOOD REASON.  THE
EXECUTIVE SHALL HAVE THE RIGHT TO RESIGN HIS EMPLOYMENT WITHOUT “GOOD REASON” AT
ANY TIME UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE BOARD (A
“RESIGNATION NOTICE”) IN WHICH CASE THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
UPON EFFECTIVENESS OF SUCH RESIGNATION NOTICE UNLESS OTHERWISE TERMINATED
EARLIER PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


5.                                       COMPENSATION UPON TERMINATION OR DURING
DISABILITY.


 


(A)                                  DISABILITY.  DURING ANY PERIOD OF
DISABILITY, THE EXECUTIVE SHALL CONTINUE TO RECEIVE HIS ANNUAL SALARY, LESS ANY
COMPENSATION PAYABLE TO THE EXECUTIVE UNDER ANY APPLICABLE DISABILITY INSURANCE
PLAN DURING SUCH PERIOD, UNTIL THIS AGREEMENT IS TERMINATED, BUT IN NO EVENT
LONGER THAN 12 MONTHS FROM THE DATE THE DISABILITY BEGAN, AS DETERMINED BY THE
COMPANY.  THEREAFTER, THE EXECUTIVE’S BENEFITS SHALL BE DETERMINED UNDER THE
COMPANY’S INSURANCE AND OTHER COMPENSATION PROGRAMS THEN IN EFFECT, AND THE
COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT,
EXCEPT THAT THE COMPANY SHALL PAY TO THE EXECUTIVE, OR THE EXECUTIVE’S LEGAL
REPRESENTATIVE, AS APPROPRIATE, (I) ANY ACCRUED BUT UNPAID BASE SALARY AND
VACATION, (II) ANY EARNED BUT UNPAID BONUS FROM A PRIOR FISCAL YEAR

 

4

--------------------------------------------------------------------------------


 


(SUBJECT, IF APPLICABLE, TO THE TERMS OF ANY DEFERRED COMPENSATION
ARRANGEMENTS), AND (III) REIMBURSEMENT OF BUSINESS EXPENSES INCURRED PRIOR TO
THE DATE OF TERMINATION.


 


(B)                                 DEATH.  IN THE EVENT OF THE EXECUTIVE’S
DEATH, THE COMPANY SHALL PAY THE EXECUTIVE’S ESTATE HIS ANNUAL SALARY THROUGH
THE DATE OF DEATH.  THEREAFTER, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO
THE EXECUTIVE OR THE EXECUTIVE’S BENEFICIARY UNDER THIS AGREEMENT, EXCEPT THAT
THE COMPANY SHALL PAY TO THE EXECUTIVE’S ESTATE (I) ANY EARNED BUT UNPAID BONUS
FROM A PRIOR FISCAL YEAR (SUBJECT, IF APPLICABLE, TO THE TERMS OF ANY DEFERRED
COMPENSATION ARRANGEMENTS), AND (II) REIMBURSEMENT OF BUSINESS EXPENSES INCURRED
PRIOR TO THE DATE OF THE EXECUTIVE’S DEATH.


 


(C)                                  CAUSE.  IF THE COMPANY TERMINATES THE
EXECUTIVE’S EMPLOYMENT FOR “CAUSE” AS DEFINED IN PARAGRAPH 4(C) OF THIS
AGREEMENT, THE COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE HIS ANNUAL SALARY
THROUGH THE DATE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AND SHALL PAY FOR
ALL ACCRUED BUT UNUSED VACATION TIME.  ALL STOCK OPTIONS WHICH HAVE VESTED PRIOR
TO THE EFFECTIVE TIME OF THE TERMINATION FOR “CAUSE” SHALL REMAIN VESTED AND
EXERCISABLE FOR THE PERIOD OF TIME SET FORTH IN EXECUTIVE’S OPTION AWARD
AGREEMENT. AT THE EFFECTIVE TIME OF THE TERMINATION FOR CAUSE, ALL UNVESTED
STOCK OPTIONS SHALL IMMEDIATELY BE TERMINATED.  THEREAFTER, THE COMPANY SHALL
HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.


 


(D)                                 TERMINATION WITHOUT CAUSE BY THE COMPANY. 
DURING THE TERM OF THIS AGREEMENT, IF THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE PURSUANT TO PARAGRAPH 4(D) OF THIS AGREEMENT (A
“TERMINATION WITHOUT CAUSE”), UNDER CIRCUMSTANCES THAT CONSTITUTE A INVOLUNTARY
SEPARATION FROM SERVICE WITH THE COMPANY (AS DEFINED FOR PURPOSES OF §409A OF
THE INTERNAL REVENUE CODE), THE COMPANY SHALL PAY THE EXECUTIVE THE TOTAL AMOUNT
OF EXECUTIVE’S ANNUAL COMPENSATION (THEN-CURRENT BASE SALARY PLUS EXECUTIVE’S
TARGET BONUS LEVEL) (THE “SEVERANCE PAYMENT”).  EXECUTIVE SHALL CONTINUE TO
PARTICIPATE IN ALL OTHER BENEFIT PLANS DURING THE TWELVE (12) MONTH PERIOD
FOLLOWING THE TERMINATION WITHOUT CAUSE (THE “SEVERANCE PERIOD”), EXCEPT TO THE
EXTENT PROHIBITED BY LAW OR ANY APPLICABLE EMPLOYEE BENEFIT PLAN.  ALL STOCK
OPTIONS GRANTED TO EXECUTIVE WHICH HAVE VESTED PRIOR TO THE FINAL DAY OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT (THE “TERMINATION DATE”) SHALL
REMAIN VESTED AND EXERCISABLE FOR THE EXERCISE PERIOD SET FORTH IN EXECUTIVE’S
OPTION AWARD AGREEMENT.  THE COMPANY WILL CONTINUE TO VEST STOCK OPTIONS AND
STOCK AWARDS DURING THE SEVERANCE PERIOD IN ACCORDANCE WITH THE FOLLOWING
VESTING SCHEDULE:


 


(1)                      IF A TERMINATION WITHOUT CAUSE OCCURS DURING THE FIRST
YEAR OF THE TERM OF THIS AGREEMENT, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE
VESTED DURING THE CALENDAR QUARTER WITHIN WHICH THE TERMINATION WITHOUT CAUSE
OCCURS SHALL VEST AND BECOME EXERCISABLE ON THE TERMINATION DATE FOR THE
EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT AND, IN
ADDITION, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED DURING THE CALENDAR
QUARTER AFTER THE OCCURRENCE OF THE TERMINATION WITHOUT CAUSE ALSO SHALL VEST
AND BECOME EXERCISABLE FOR THE EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION
AWARD AGREEMENT; AND


 


(2)                      IF A TERMINATION WITHOUT CAUSE OCCURS DURING THE SECOND
YEAR OF THE TERM OF THIS AGREEMENT, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE
VESTED DURING THE CALENDAR QUARTER WITHIN WHICH THE TERMINATION WITHOUT CAUSE
OCCURS SHALL VEST AND BECOME EXERCISABLE ON THE

 

5

--------------------------------------------------------------------------------


 


TERMINATION DATE FOR THE EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION AWARD
AGREEMENT AND, IN ADDITION, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED
DURING THE TWO (2) CALENDAR QUARTERS AFTER THE OCCURRENCE OF THE TERMINATION
WITHOUT CAUSE ALSO SHALL VEST AND BECOME EXERCISABLE FOR THE EXERCISE PERIOD SET
FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT; AND


 


(3)                      IF A TERMINATION WITHOUT CAUSE OCCURS DURING THE THIRD
YEAR OF THE TERM OF THIS AGREEMENT OR THEREAFTER, ALL UNVESTED STOCK OPTIONS
THAT WOULD HAVE VESTED DURING THE CALENDAR QUARTER WITHIN WHICH THE TERMINATION
WITHOUT CAUSE OCCURS SHALL VEST AND BECOME EXERCISABLE ON THE TERMINATION DATE
FOR THE EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT AND, IN
ADDITION, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED DURING THE THREE
(3) CALENDAR QUARTERS AFTER THE OCCURRENCE OF THE TERMINATION WITHOUT CAUSE ALSO
SHALL VEST AND BECOME EXERCISABLE FOR THE EXERCISE PERIOD SET FORTH IN
EXECUTIVE’S OPTION AWARD AGREEMENT.


 


PAYMENT OF THE EXECUTIVE’S SEPARATION PAY BENEFIT UNDER THIS SECTION 5(D) SHALL
BE MADE AS FOLLOWS:


 

(i)  Payment of the separation pay benefit shall commence as of the 30th day
after the Executive’s Separation from Service (as defined in the IRC, as
amended), and shall continue in monthly installments thereafter until all 6
payments are made.

 

(ii)  In the event the value of the separation pay benefit shall exceed two
times the lesser of the Executive’s annualized compensation or the maximum
amount that may be taken into account for qualified plan purposes (in each case,
as determined in accordance with Treas. Reg. §1.409A-1(b)(9)(iii)(A)), the
excess shall not be paid as provided in (i), above, but instead shall be paid in
6 equal monthly installments commencing as of the first of the month after the
date that is six months after the Executive’s Separation from Service date.

 

(iii)  In no event shall payments be accelerated, nor shall the Executive be
eligible to defer payments to a later date.

 


(E)                                  RESIGNATION WITH GOOD REASON.  IF THE
EXECUTIVE RESIGNS HIS EMPLOYMENT FOR “GOOD REASON” PURSUANT TO PARAGRAPH 4(E) OF
THIS AGREEMENT, THEN THE COMPANY SHALL PAY THE EXECUTIVE THE SEVERANCE PAYMENT
DESCRIBED IN SECTION 5(D) ABOVE. .  FOLLOWING THE RESIGNATION FOR GOOD REASON,
EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN ALL OTHER BENEFIT PLANS OF THE
COMPANY DURING THE SEVERANCE PERIOD, EXCEPT TO THE EXTENT PROHIBITED BY LAW OR
ANY APPLICABLE EMPLOYEE BENEFIT PLAN. ALL STOCK OPTIONS GRANTED TO EXECUTIVE
PRIOR TO EXECUTIVE’S DEPARTURE FOR “GOOD REASON” SHALL REMAIN VESTED AND
EXERCISABLE FOR THE PERIOD OF TIME SET FORTH IN EXECUTIVE’S OPTION AWARD
AGREEMENT.  THE COMPANY SHALL CONTINUE TO VEST OPTIONS AND STOCK AWARDS DURING
THE SEVERANCE PERIOD IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN
SECTION 5(D) ABOVE (E.G. THE SAME AS IF EXECUTIVE WERE TERMINATED FOR CAUSE). 
THEREAFTER, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE UNDER
THIS AGREEMENT.  PAYMENT OF THE EXECUTIVE’S SEPARATION PAY BENEFIT UNDER THIS
SECTION 5(E) SHALL BE MADE IN ACCORDANCE WITH THE PAYMENT PROVISIONS OF
SECTION 5(D), ABOVE.  PAYMENT OF THE EXECUTIVE’S SEPARATION PAY BENEFIT UNDER
THIS SECTION 5(E) SHALL BE MADE IN ACCORDANCE WITH THE PAYMENT PROVISIONS OF
SECTION 5(D), ABOVE.

 

6

--------------------------------------------------------------------------------


 


(F)                                    RESIGNATION WITHOUT GOOD REASON.  IF THE
EXECUTIVE RESIGNS HIS EMPLOYMENT WITHOUT “GOOD REASON” PURSUANT TO PARAGRAPH
4(F) OF THIS AGREEMENT, THE COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE HIS
ANNUAL SALARY THROUGH THE EFFECTIVE DATE OF THE RESIGNATION NOTICE UNLESS THE
EXECUTIVE IS OTHERWISE TERMINATED EARLIER PURSUANT TO THE TERMS OF THIS
AGREEMENT.  AT THAT TIME, STOCK OPTIONS WHICH HAVE BEEN GRANTED AND HAVE VESTED
PRIOR TO THE DATE OF THE RESIGNATION NOTICE SHALL REMAIN VESTED AND EXERCISABLE
FOR THE PERIOD OF TIME SPECIFIED IN EXECUTIVE’S OPTION AWARD AGREEMENT.  AT THE
EFFECTIVE TIME OF THE RESIGNATION WITHOUT GOOD REASON, ALL UNVESTED STOCK
OPTIONS SHALL IMMEDIATELY BE TERMINATED.  THEREAFTER, THE COMPANY SHALL HAVE NO
FURTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.


 


(G)                                 RELEASE OF CLAIMS.  AS A CONDITION FOR THE
PAYMENTS AS PROVIDED IN SECTIONS 5(D) AND 5(E) ABOVE, THE EXECUTIVE MUST EXECUTE
A RELEASE OF ALL CLAIMS (INCLUDING BUT NOT LIMITED TO STATE, FEDERAL AND FOREIGN
LAWS) THAT THE EXECUTIVE HAS OR MAY HAVE AGAINST THE COMPANY, ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ITS AFFILIATED COMPANIES
(INCORPORATED OR OTHERWISE) AND THE MEMBERS OF ITS BOARD OF DIRECTORS.  SUCH
RELEASE SHALL BE IN SUCH FORM AND INCLUDE SUCH PROVISIONS AS THE COMPANY MAY
REQUIRE IN ITS REASONABLE DISCRETION.  THE PAYMENTS PROVIDED FOR IN SECTIONS
5(D) AND 5(E) SHALL NOT BE MADE UNTIL SUCH RELEASE IS EFFECTIVE AND IS NO LONGER
SUBJECT TO RESCISSION UNDER ANY APPLICABLE LAW.


 


6.              CHANGE IN CONTROL.


 


(A)                                  IN THE EVENT THAT THE EXECUTIVE’S
EMPLOYMENT HEREUNDER ENDS EITHER VOLUNTARILY OR BY TERMINATION, IN EACH CASE,
UPON, IN ANTICIPATION OF, OR WITHIN SIX (6) MONTHS FOLLOWING, A CHANGE IN
CONTROL (DEFINED IN APPENDIX A), THEN IN LIEU OF THE BENEFITS DESCRIBED IN
SECTION 5, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING BENEFITS,
PROVIDED, HOWEVER THAT FOR PURPOSES OF THIS SECTION 6(A), A TERMINATION WILL BE
DEEMED TO OCCUR “IN ANTICIPATION OF A CHANGE IN CONTROL” ONLY IF IT OCCURS AFTER
THE DATE ON WHICH A CHANGE IN CONTROL IS FORMALLY PROPOSED TO THE COMPANY’S
BOARD OF DIRECTORS:


 


(I)                         ANY OUTSTANDING STOCK OPTIONS SHALL BECOME FULLY
VESTED AND EXERCISABLE AT THE EFFECTIVE TIME OF THE CHANGE OF CONTROL AND SHALL
REMAIN EXERCISABLE FOR AT LEAST THE LESSER OF ONE YEAR FOLLOWING SUCH EVENT AND
THE MAXIMUM STATED TERM OF SUCH STOCK OPTION;


 


(II)                      ANY OUTSTANDING RESTRICTED SHARES SHALL BECOME FULLY
VESTED;


 


(III)                   THE EXECUTIVE SHALL BE ENTITLED TO ADDITIONAL OR OTHER
BENEFITS (IF ANY) IN ACCORDANCE WITH THE APPLICABLE TERMS OF APPLICABLE PLANS,
PROGRAMS AND ARRANGEMENTS OF THE COMPANY AND ITS AFFILIATES.


 


(IV)                  THE COMPANY SHALL PROMPTLY PAY THE EXECUTIVE TWO TIMES
EXECUTIVE’S THEN-CURRENT ANNUAL COMPENSATION (BASED UPON EXECUTIVE’S
THEN-CURRENT BASE SALARY AND TARGET BONUS) (TWO YEARS CONSTITUTING THE “AMENDED
SEVERANCE PERIOD”) IN LIEU OF THE SEVERANCE GOVERNED BY SECTION 5(D) OR 5(E).

 

7

--------------------------------------------------------------------------------


 


(B)                                             PAYMENT OF THE EXECUTIVE’S
SEPARATION PAY BENEFIT UNDER THIS SECTION 6 SHALL BE MADE AS FOLLOWS:


 

(i)  Payment of the separation pay benefit shall commence as of the 30th day
after the Executive’s Separation from Service, and shall continue in monthly
installments thereafter until all 18 payments are made.

 

(ii)  In the event the value of the separation pay benefit shall exceed two
times the lesser of the Executive’s annualized compensation or the maximum
amount that may be taken into account for qualified plan purposes (in each case,
as determined in accordance with Treas. Reg. §1.409A-1(b)(9)(iii)(A)), the
excess shall not be paid as provided in (i), above, but instead shall be paid in
18 equal monthly installments commencing as of the first of the month after the
date that is six months after the Executive’s Separation from Service date.

 

(iii)  In no event shall payments be accelerated, nor shall the Executive be
eligible to defer payments to a later date.

 


(C)                                  IF ANY PORTION OF THE PAYMENTS WHICH THE
EXECUTIVE HAS THE RIGHT TO RECEIVE FROM THE COMPANY, OR ANY AFFILIATED ENTITY OR
SUCCESSOR, HEREUNDER WOULD CONSTITUTE “EXCESS PARACHUTE PAYMENTS” (AS DEFINED IN
SECTION 280G OF THE INTERNAL REVENUE CODE) SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE INTERNAL REVENUE CODE, SUCH EXCESS PARACHUTE PAYMENTS SHALL
BE REDUCED TO THE LARGEST AMOUNT THAT WILL RESULT IN NO PORTION OF SUCH EXCESS
PARACHUTE PAYMENTS BEING SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF
THE INTERNAL REVENUE CODE.


 


7.                          AGREEMENT NOT TO COMPETE OR SOLICIT


 


(A)                                  COVENANT NOT TO COMPETE.  THE EMPLOYEE
HEREBY COVENANTS AND AGREES THAT AT NO TIME DURING THE TERM OF EMPLOYMENT NOR
FOR A PERIOD OF SIX (6) MONTHS (SUCH PERIOD TO BE EIGHTEEN (18) MONTHS IN THE
CASE OF A TERMINATION RESULTING IN PAYMENTS PURSUANT TO SECTION 6(A)(IV) )
IMMEDIATELY FOLLOWING THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WILL HE FOR
HIMSELF OR ON BEHALF OF ANY OTHER PERSON, PARTNERSHIP, COMPANY OR CORPORATION,
DIRECTLY OR INDIRECTLY, ACQUIRE ANY FINANCIAL OR BENEFICIAL INTEREST IN (EXCEPT
AS PROVIDED IN THE NEXT SENTENCE), PROVIDE CONSULTING OR OTHER SERVICES TO, BE
EMPLOYED BY, OR OWN, MANAGE, OPERATE OR CONTROL ANY ENTITY ENGAGED IN THE
BUSINESS.  NOTWITHSTANDING THE PRECEDING SENTENCE, THE EMPLOYEE WILL NOT BE
PROHIBITED FROM OWNING LESS THAN FIVE PERCENT (5%) OF ANY CORPORATION, WHETHER
OR NOT SUCH CORPORATION IS IN COMPETITION WITH THE COMPANY.


 


(B)                                 NON-SOLICITATION.  THE EMPLOYEE HEREBY
COVENANTS AND AGREES THAT, AT ALL TIMES DURING THE TERM OF EMPLOYMENT AND FOR A
PERIOD OF SIX (6) MONTHS (SUCH PERIOD TO BE ONE (1) YEAR IN THE CASE OF A
TERMINATION RESULTING IN PAYMENTS PURSUANT TO SECTION 6(A)(II)) IMMEDIATELY
FOLLOWING THE TERMINATION THEREOF, THE EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY
EMPLOY OR SEEK TO EMPLOY ANY PERSON OR ENTITY EMPLOYED AT THAT TIME BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR OTHERWISE ENCOURAGE OR ENTICE SUCH PERSON
OR ENTITY TO LEAVE SUCH EMPLOYMENT.

 

8

--------------------------------------------------------------------------------


 


(C)                                  INTELLECTUAL PROPERTY.  THE EXECUTIVE
ASSIGNS TO THE COMPANY, WITHOUT ADDITIONAL COMPENSATION, ALL RIGHT, TITLE AND
INTEREST IN ALL CREATIONS, INVENTIONS, IDEAS, DESIGNS, COPYRIGHTABLE MATERIALS,
TRADEMARKS, AND OTHER TECHNOLOGY AND RIGHTS (AND ANY RELATED IMPROVEMENTS OR
MODIFICATIONS), WHETHER OR NOT SUBJECT TO PATENT OR COPYRIGHT PROTECTION
(COLLECTIVELY, “INVENTIONS”), RELATING TO THE BUSINESS OR ANY OTHER ACTIVITIES
OF THE COMPANY THAT ARE CONCEIVED OR DEVELOPED BY THE EXECUTIVE IN THE COURSE OF
HIS EMPLOYMENT, WHETHER ALONE OR WITH OTHERS, AND, IF BASED ON CONFIDENTIAL
INFORMATION, AFTER THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.  SUCH
INVENTIONS SHALL BE THE SOLE PROPERTY OF THE COMPANY AND, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, SHALL BE DEEMED “WORKS MADE FOR HIRE” AS THE TERM
IS USED IN THE UNITED STATES COPYRIGHT ACT.   THE EXECUTIVE MAY LIST SPECIFIC
TECHNOLOGIES THAT ARE TO BE EXCLUDED FROM INTELLECTUAL PROPERTY, AS LISTED IN
EXHIBIT A. THE EXECUTIVE SHALL PROVIDE EVIDENCE TO THE COMPANY OF ANY ASSIGNMENT
OF ANY SPECIFIC INVENTION AS MAY BE REQUESTED BY THE COMPANY FROM TIME TO TIME.


 


8.                          CONFIDENTIAL INFORMATION.


 

The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by him from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after his period of service with the Company,
except as may be required in the course of a legal or governmental proceeding. 
Upon request by the Company, the Employee agrees to deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all Company or affiliate memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to the Company’s or any
affiliate’s business and all property of the Company or any affiliate associated
therewith, which he may then possess or have under his control.

 


9.                           REMEDY.


 


(A)                                  SHOULD THE EMPLOYEE ENGAGE IN OR PERFORM,
EITHER DIRECTLY OR INDIRECTLY, ANY OF THE ACTS PROHIBITED BY SECTIONS 7 OR 8
HEREOF, IT IS AGREED THAT ANY AND ALL SEVERANCE PAYMENTS AND RELATED BENEFITS
HEREUNDER SHALL IMMEDIATELY TERMINATE AND THE COMPANY WILL ALSO BE ENTITLED TO
FULL INJUNCTIVE RELIEF, TO BE ISSUED BY ANY COMPETENT COURT OF EQUITY, ENJOINING
AND RESTRAINING THE EMPLOYEE AND EACH AND EVERY OTHER PERSON, FIRM,
ORGANIZATION, ASSOCIATION, OR CORPORATION CONCERNED THEREIN, FROM THE
CONTINUANCE OF SUCH VIOLATIVE ACTS. THE FOREGOING REMEDIES AVAILABLE TO THE
COMPANY WILL NOT BE DEEMED TO LIMIT OR PREVENT THE EXERCISE BY THE COMPANY OF
ANY OR ALL FURTHER RIGHTS AND REMEDIES WHICH MAY BE AVAILABLE TO THE COMPANY
HEREUNDER OR AT LAW OR IN EQUITY.


 


(B)                                 THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT
THE COVENANTS CONTAINED IN THIS AGREEMENT ARE FAIR AND REASONABLE IN LIGHT OF
THE CONSIDERATION PAID HEREUNDER, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PARTICULAR PROVISION, OR PART OF ANY PROVISION, OF THIS AGREEMENT WILL NOT
AFFECT THE OTHER PROVISIONS OR PARTS HEREOF.  IF ANY PROVISION HEREOF IS

 

9

--------------------------------------------------------------------------------


 


DETERMINED TO BE INVALID OR UNENFORCEABLE AND IF ANY SUCH PROVISION WILL BE SO
DETERMINED TO BE INVALID OR UNENFORCEABLE BY REASON OF THE DURATION OR
GEOGRAPHICAL SCOPE OF THE COVENANTS CONTAINED THEREIN, SUCH DURATION OR
GEOGRAPHICAL SCOPE, OR BOTH, WILL BE REDUCED TO A DURATION OR GEOGRAPHICAL SCOPE
SOLELY TO THE EXTENT NECESSARY TO CURE SUCH INVALIDITY.


 


10.                     MISCELLANEOUS.


 


(A)                                  SUCCESSORS; BINDING AGREEMENT.  THIS
AGREEMENT AND THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT AND ALL RIGHTS
OF THE EXECUTIVE UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT THE DUTIES OF THE EXECUTIVE UNDER THIS
AGREEMENT ARE PERSONAL TO THE EXECUTIVE AND MAY NOT BE DELEGATED OR ASSIGNED BY
HIM.


 


(B)                                 NOTICE.  ALL NOTICES OF TERMINATION AND
OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND OR MAILED BY
UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:


 

If to the Company:

 

MacroChem Corporation

80 Broad Street, 22nd Floor

New York, NY 10004

Attn:  General Counsel

Tel: (212) 514-8094

Fax: (212) 514-8613

 

with a copy to:

 

Luke P. Iovine, III, Esq.

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, NY 10022

Tel: (212) 318-6000

Fax: (212) 319-4090

 

If to Executive:

 

David P. Luci, Esq.

270 Benedict Road

Staten Island, NY 10304

 

10

--------------------------------------------------------------------------------


 

With a copy to:

 

William J. McSherry, Jr.

Crowell & Moring LLP

153 East 53rd Street, 31st Floor

New York, New York 10022

Tel: (212) 895-4200

Fax: (212) 895-4201

 

or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.

 


(C)                                  CHOICE OF LAW; DISPUTES.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICT OF LAW RULES THEREOF.  REGARDLESS OF WHICH PARTY HERETO
INITIATES ANY DISPUTE WHICH MAY ARISE UNDER THIS AGREEMENT, THE NON-PREVAILING
PARTY IN ANY DISPUTE HEREUNDER SHALL PROMPTLY PAY AND/OR REIMBURSE THE
PREVAILING PARTY FOR ANY AND ALL REASONABLE COSTS AND EXPENSES INCURRED IN
BRINGING OR DEFENDING SUCH DISPUTE, AS APPLICABLE, UPON RECEIPT OF AN ORDER
PROVIDED BY A COURT OF COMPETENT JURISDICTION WHETHER OR NOT SUCH ORDER IS
SUBJECT TO FURTHER APPEAL. ANY ACCRUED BUT UNPAID AMOUNTS UNDER THIS SECTION
SHALL ACCRUE INTEREST AT THE RATE OF 12% PER ANNUM UNTIL SUCH AMOUNTS ARE FULLY
PAID.


 


(D)                                 WAIVERS.  THE WAIVER OF EITHER PARTY HERETO
OF ANY RIGHT UNDER THIS AGREEMENT OR OF ANY FAILURE TO PERFORM OR BREACH BY THE
OTHER PARTY HERETO SHALL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT UNDER THIS
AGREEMENT OR OF ANY OTHER FAILURE OR BREACH BY THE OTHER PARTY HERETO, WHETHER
OF THE SAME OR A SIMILAR NATURE OR OTHERWISE.  NO WAIVER SHALL BE DEEMED TO HAVE
OCCURRED UNLESS SET FORTH IN WRITING EXECUTED BY OR ON BEHALF OF THE WAIVING
PARTY.  NO SUCH WRITTEN WAIVER SHALL BE DEEMED A CONTINUING WAIVER UNLESS
SPECIFICALLY STATED THEREIN, AND EACH SUCH WAIVER SHALL OPERATE ONLY AS TO THE
SPECIFIC TERM OR CONDITION WAIVED AND SHALL NOT CONSTITUTE A WAIVER OF SUCH TERM
OR CONDITION FOR THE FUTURE OR AS TO ANY ACT OTHER THAN THAT SPECIFICALLY
WAIVED.


 


(E)                                  SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT.  MOREOVER, IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT IS HELD TO BE EXCESSIVELY BROAD AS TO
DURATION, SCOPE OR ACTIVITY, SUCH PROVISIONS SHALL BE CONSTRUED BY LIMITING AND
REDUCING THEM SO AS TO BE ENFORCEABLE TO THE MAXIMUM EXTENT COMPATIBLE WITH
APPLICABLE LAW.


 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT
ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN, AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES,
COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF EITHER PARTY IN
RESPECT OF SAID SUBJECT MATTER.

 

11

--------------------------------------------------------------------------------


 


(H)                                 MODIFICATIONS.  THIS AGREEMENT MAY ONLY BE
MODIFIED IN A WRITING SIGNED BY BOTH THE COMPANY AND THE EXECUTIVE.


 


(I)                                     HEADINGS DESCRIPTIVE.  THE HEADINGS OF
THE SEVERAL PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND
SHALL NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THIS
AGREEMENT.


 


(J)                                     CAPACITY.  THE EXECUTIVE REPRESENTS AND
WARRANTS THAT HE IS NOT A PARTY TO ANY AGREEMENT THAT WOULD PROHIBIT HIM FROM
ENTERING INTO THIS AGREEMENT OR PERFORMING FULLY HIS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(K)                                  SURVIVAL.  THE OBLIGATIONS AND RIGHTS SET
FORTH IN PARAGRAPHS 6, 7 AND 8 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
FOR ANY REASON.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

The Company:

 

 

 

MACROCHEM CORPORATION

 

 

 

By:

/s/ Jeffrey B. Davis

 

Name:

Jeffrey B. Davis

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

Executive:

 

 

 

/s/ David P. Luci, Esq.

 

 

 

David P. Luci, Esq.

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

(1)          “AFFILIATE” OF A PERSON SHALL MEAN ANY PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SUCH
PERSON.

 

(2)          “AGREEMENT” SHALL MEAN THIS EMPLOYMENT AGREEMENT, WHICH INCLUDES
FOR ALL PURPOSES ITS EXHIBITS.

 

(3)          “BASE SALARY” SHALL HAVE THE MEANING SET FORTH IN SECTION 3(A).

 

(4)          “BOARD SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.

 

(5)          “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:

 

A.                                       ANY “PERSON,” AS SUCH TERM IS CURRENTLY
USED IN SECTION 13(D) OF THE 1934 ACT, BECOMES (DIRECTLY OR INDIRECTLY) A
“BENEFICIAL OWNER,” AS SUCH TERM IS CURRENTLY USED IN RULE 13D-3 PROMULGATED
UNDER THAT ACT, OF A PERCENTAGE OF THE VOTING SECURITIES OF THE COMPANY,
MEASURED EITHER BY NUMBER OF VOTING SECURITIES OR BY NUMBER OF VOTES ENTITLED TO
BE CAST, THAT IS AT LEAST 30 PERCENTAGE POINTS LARGER THAN THE PERCENTAGE (IF
ANY) OF THE VOTING SECURITIES OF THE COMPANY, MEASURED IN EITHER FASHION, THAT
SUCH PERSON BENEFICIALLY OWNED (DIRECTLY OR INDIRECTLY) ON THE EFFECTIVE DATE,
UNLESS THE ACQUISITION OF SUCH VOTING SECURITIES IS APPROVED BY A MAJORITY OF
INCUMBENT DIRECTORS (AS DEFINED BELOW);

 

B.                                      A MAJORITY OF THE BOARD CONSISTS OF
INDIVIDUALS OTHER THAN “INCUMBENT DIRECTORS,” WHICH TERM MEANS THE MEMBERS OF
THE BOARD ON THE EFFECTIVE DATE; PROVIDED THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO SUCH DATE WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
SUPPORTED BY TWO-THIRDS OF THE DIRECTORS WHO THEN COMPRISED THE INCUMBENT
DIRECTORS SHALL BE CONSIDERED TO BE AN INCUMBENT DIRECTOR; OR

 

C.                                       (X) THE COMPANY COMBINES WITH ANOTHER
ENTITY AND IS THE SURVIVING ENTITY, OR (Y) ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR BUSINESS OF THE COMPANY IS DISPOSED OF PURSUANT TO A SALE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHER TRANSACTION OR SERIES OF TRANSACTIONS, IN
EACH OF CASES (X) OR (Y), UNLESS THE HOLDERS OF VOTING SECURITIES OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH COMBINATION, SALE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHER TRANSACTION OR SERIES OF TRANSACTIONS (COLLECTIVELY, A “TRIGGERING
EVENT”) OWN, DIRECTLY OR INDIRECTLY AND IMMEDIATELY FOLLOWING SUCH TRIGGERING
EVENT, MORE THAN FIFTY PERCENT (50%) OF THE VOTING SECURITIES (MEASURED BOTH BY
NUMBER OF SECURITIES AND BY VOTING POWER) OF: (Q) IN THE CASE OF A COMBINATION
IN WHICH THE COMPANY IS THE SURVIVING ENTITY, THE SURVIVING ENTITY AND (R) IN
ANY OTHER CASE, THE ENTITY (IF ANY) THAT SUCCEEDS TO SUBSTANTIALLY ALL OF THE
BUSINESS AND ASSETS OF THE COMPANY.

 

14

--------------------------------------------------------------------------------


 

(6)          “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. 
ANY REFERENCE TO A PARTICULAR SECTION OF THE CODE SHALL INCLUDE ANY PROVISION
THAT MODIFIES, REPLACES OR SUPERSEDES SUCH SECTION.

 

(7)          “COMPANY” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.

 

(8)          “EFFECTIVE DATE” SHALL HAVE THE MEANING SPECIFIED IN THE PREAMBLE
OF THIS AGREEMENT.

 

(9)          “EXECUTIVE” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT.

 

(10)    “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST, ESTATE, BOARD, COMMITTEE, AGENCY, BODY,
EMPLOYEE BENEFIT PLAN, OR OTHER PERSON OR ENTITY.

 

(11)    “PROCEEDING” SHALL MEAN ANY ACTUAL, THREATENED OR REASONABLY ANTICIPATED
ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
INVESTIGATIVE, APPELLATE, FORMAL, INFORMAL OR OTHER.

 

(12)    “RESTRICTED SHARES” SHALL MEAN ANY COMPENSATORY RESTRICTED SECURITIES OF
THE COMPANY OR ANY OF ITS AFFILIATES; ANY COMPENSATORY SHARE UNITS, PHANTOM
SECURITIES OR ANALOGOUS RIGHTS GRANTED BY OR ON BEHALF OF THE COMPANY OR ANY OF
ITS AFFILIATES; AND ANY SECURITY OR RIGHT RECEIVED IN RESPECT OF ANY OF THE
FOREGOING SECURITIES OR RIGHTS.

 

 (13)                         “STOCK OPTION” OR “STOCK OPTIONS” SHALL MEAN ANY
COMPENSATORY OPTION TO ACQUIRE SECURITIES OF THE COMPANY OR OF ANY OF ITS
AFFILIATES; ANY COMPENSATORY STOCK APPRECIATION RIGHT, PHANTOM STOCK OPTION OR
ANALOGOUS RIGHT GRANTED BY OR ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES;
AND ANY SECURITY OR RIGHT RECEIVED IN RESPECT OF ANY OF THE FOREGOING OPTIONS OR
RIGHTS.

 

(14)    “TERM OF EMPLOYMENT” SHALL MEAN THE PERIOD SPECIFIED IN SECTION 2.

 

(15)    “TERMINATION DATE” SHALL MEAN THE DATE ON WHICH THE EXECUTIVE’S
EMPLOYMENT HEREUNDER TERMINATES IN ACCORDANCE WITH THIS AGREEMENT.

 

(16)    “VOTING SECURITIES” SHALL MEAN ISSUED AND OUTSTANDING SECURITIES OF ANY
CLASS OR CLASSES HAVING GENERAL VOTING POWER, UNDER ORDINARY CIRCUMSTANCES IN
THE ABSENCE OF CONTINGENCIES, TO ELECT ONE OR MORE MEMBERS OF THE BOARD OF THE
ISSUER.

 

15

--------------------------------------------------------------------------------